Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimoto (US 2014/0174843).
Kimoto discloses and shows at Fig. 8 a power steering device, comprising: 
a worm shaft (21) configured to rotate as an electric motor (M) is driven; 
a worm wheel (22) meshed with the worm shaft; 
a bearing (44) configured to rotatably support a tip side of the worm shaft; 
a gear case (3) provided with a housing hole configured to house the worm shaft; and 
a holder housed in the housing hole, the holder housing the bearing, wherein: 
the holder includes: 
a first holder (43) configured to hold the bearing; 
a second holder (46) having a guide part configured to guide a movement of the bearing toward the worm wheel; and 
a biasing member (45) provided in a compressed state between the first holder and the second holder, the biasing member biasing the first holder toward the worm wheel, 

the first holder faces an inner peripheral surface of the housing hole through the holder opening part.
Regarding claim 2, Kimoto discloses and shows the holder further including a locking member (41, 42) configured to lock the first holder and the second holder, and the locking member elastically holds the holder in the housing hole.
Regarding claim 3, Kimoto discloses and shows the second holder being biased in a direction separating from the worm wheel and pressed against the inner peripheral surface of the housing hole by the locking member.
Regarding claim 12, Kimoto discloses and shows a power steering device wherein the holder includes a supporting part provided on either one of the first holder and the second holder to support the biasing member, the supporting part includes the first supporting part (circumferential surface of bearing 44) capable of supporting the biasing member to exert a biasing force in the first biasing direction (X Meshing Direction), and the second supporting part (43b) capable of supporting the biasing member to exert a biasing force in the second biasing direction (-X Direction) different from the first biasing direction, and the biasing member is supported by either one of the first supporting part and the second supporting part.
Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
February 2, 2022 have been fully considered but they are not persuasive.
Applicant, at page 11 of the Remarks, asserts that coil spring (equated to the claimed “biasing member” from claim 1), item 45 in the reference to Kimoto cited in the prior Office Action dated November 4, 2021 “is not provided [emphasis added] between a guide member 43 and holder member 46”.  Examiner respectfully disagrees. Kimoto clearly shows, in Fig. 7 for example, the coil spring (biasing member) provided in a compressed state between the first holder (43) and the second holder (46).  In fact, Fig. 8 shows an exploded view of the Kimoto assembly where the coil spring is arranged between two flange-like members at 43b, a spring housing section of the first holder, and also between between guide wall parts, item 46a of the second holder.  Thus, the coil spring (biasing member) is provided between the first holder and second holder.  Examiner suggests specifying in claim 1 what portions of the device does the biasing member contact.
Further, at page 11, Applicant asserts that Kimoto “fails to disclose the first holder facing an inner peripheral surface of the housing hole through the holder opening part”.  Examiner respectfully disagrees. Kimoto clearly shows at in Fig. 8 the “first holder”, item 43, having multiple exterior surfaces, each of which facing an inner peripheral surface of the housing hole through the holder opening part.  Applicant may wish to word the limitation with structural features of the holder opening part, housing hole and the first holder. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658